DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/14/2020 and 07/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Abstract
The abstract of the disclosure is objected to because of length over 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in at least as-filed paragraphs [0212], [0221], and [0231]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  Appropriate correction is required.


Claim Objections
Claims 27 & 34 are objected to because of the following informalities:  the claims recite “another recommendation”.  There is insufficient antecedent basis for this limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 24-26, 28, 31-33, 35 & 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bowerman (USPN 8,250,192 B2, hereinafter “Bowerman”) in view of “Database Performance Monitoring and Tuning Using Intelligent Agent Assistants” by Elfayoumy & Patel (published in 2012, hereinafter “Elfayoumy”).

	Regarding claim 21, Bowerman teaches 
A method for using a virtual administrative assistant to resolve failures within a database management system, the method comprising: 
receiving a natural language query through a virtual administrative assistant, wherein the natural language query requests a status of a database management system in communication with the virtual administrative assistant [Bowerman, column 4, lines 3-11, natural language command to retrieve information about servers]; 
translating the natural language query to a domain language query for querying the database management system [Bowerman, column 6, lines 22-31, chatbot parser accepts commands similar to command line administration commands, also supports speech recognition and text-to-speech];
receiving a natural language response to the displayed status that includes a selection of the solution [Bowerman, Figure 3A]; and 
implementing the selected solution based on the natural language response [Bowerman, Figure 3A].

Bowerman does not explicitly teach querying the database management system with the domain language query to obtain the requested status of the database management system; causing a display of the requested status in a graphical user interface, wherein the status comprises: at least one failure within the database management system; and a solution that can be implemented by the database management system to attempt to resolve the at least one failure; 

However, Elfayoumy teaches 
querying the database management system with the domain language query to obtain the requested status of the database management system [Elfayoumy, page 2, right column, last full paragraph; and page 3, left column, first full paragraph]; 
causing a display of the requested status in a graphical user interface [Elfayoumy, page 3, left column, second full paragraph, GUI], wherein the status comprises: 
at least one failure within the database management system [Elfayoumy, page 3, left column, first full paragraph]; and 
a solution that can be implemented by the database management system to attempt to resolve the at least one failure [Elfayoumy, page 3, left column, first full paragraph]. 

	Bowerman and Elfayoumy are analogous art because they are in the same field of endeavor, database and data server administration.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the intelligent agent assistant problem-solving techniques taught in Elfayoumy to achieve the predictable outcome of a natural language interface for administration tasks that normally require more advanced language commands.

Regarding claim 24, the combination of Bowerman and Elfayoumy teaches the method of claim 21, wherein the method further comprises: automatically implementing a rule at the database management system that implements the selected solution; determining that another failure exists within the database management system, wherein the another failure is a same type of failure as the at least one failure; and automatically implementing the rule to address the another failure [Elfayoumy, page 4, § 3.1 and Figure 9].

Regarding claim 25, the combination of Bowerman and Elfayoumy teaches the method of claim 21, wherein the requested status comprises one of: current data storage jobs running; scheduled data storage jobs; errors that have occurred in performing data storage jobs; or alerts regarding potential errors that may occur with the scheduled jobs [Elfayoumy, page 4, § 3.1 and Figure 9].

Regarding claim 26, the combination of Bowerman and Elfayoumy teaches the method of claim 21, further comprising: determining that the natural language query does not include an expected parameter for evaluating the natural language query; and causing a display of a prompt via the virtual administrative assistant for the expected parameter [Bowerman, Figure 4, Fred attempts to administer payroll but is not in the list, command line prompt given for Fred to enter a command].

	Claims 28 & 31-33 recite limitations which correspond to claims 21 & 24-26, respectively, and are rejected for the same reasons discussed above.

	Claims 35 & 38-40 recite limitations which correspond to claims 21 & 24-26, respectively, and are rejected for the same reasons discussed above.

Claims 22, 23, 29, 30, 26 & 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bowerman in view of Elfayoumy, and further in view of “Amazon Adds ‘Mayday’ Button Tech Support to New Kindle Fire HDX Tablets” by Tam (published in 2013, hereinafter “Tam”).

Regarding claim 22, the combination of Bowerman and Elfayoumy teaches the method of claim 21, but does not explicitly teach wherein the method further comprises: determining that the requested status cannot be obtained; and automatically contacting a remote help desk for assistance with the natural language query.

	However, Tam teaches wherein the method further comprises: determining that the requested status cannot be obtained; and automatically contacting a remote help desk for assistance with the natural language query [Tam, pages 1-2, user presses button to get connected to help desk technician].

	Bowerman, Elfayoumy, and Tam are analogous art because they are directed to solving the same technical problem, providing lay users with an easier-to-understand interface to solve tasks, whether by natural language processing or summoning a technical assistant.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bowerman and Elfayoumy with the live technical assistance techniques taught by Tam to provide access to real-time subject matter expert to assist with a user’s problem when requested.

Regarding claim 23, the combination of Bowerman, Elfayoumy, and Tam teaches the method of claim 21, wherein the method further comprises: determining that the natural language query cannot be translated to the domain language query; and automatically contacting a remote help desk for assistance with the natural language query [Tam, pages 1-2, user presses button to get connected to help desk technician].

	Claims 29 & 30 recite limitations which correspond to claims 22 & 23, respectively, and are rejected for the same reasons discussed above.

	Claims 36 & 37 recite limitations which correspond to claims 22 & 23, respectively, and are rejected for the same reasons discussed above.

Claims 27 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bowerman in view of Elfayoumy, and further in view of Jolley et al. (US 2017/0242899 A1, hereinafter “Jolley”).

Regarding claim 27, the combination of Bowerman and Elfayoumy teaches the method of claim 21, but does not explicitly teach further comprising: determining that the natural language query does not include an expected parameter for evaluating the natural language query; and causing a display of another recommendation for another natural language query that would obtain an expected response of the natural language query.

	However, Jolley teaches determining that the natural language query does not include an expected parameter for evaluating the natural language query; and causing a display of another recommendation for another natural language query that would obtain an expected response of the natural language query [Jolley, ¶ 0200].
	
Bowerman, Elfayoumy, and Jolley are analogous art because they are in the same field of endeavor, information retrieval by natural language processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bowerman and Elfayoumy with the intelligent agent guided query refinement techniques taught by Jolley to obtain the predictable result of a user-friendly tool for natural language information retrieval.

	Claim 34 recites limitations which correspond to claim 27, respectively, and is rejected for the same reasons discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        06/17/2022